Per Curiam.
The defendant in a trial to the court was convicted of speeding in violation of § 14-219 (b) of the G-eneral Statutes and has appealed, assigning as error the court’s conclusion upon all the evidence that he was guilty of the crime charged beyond a reasonable doubt and that the provision of the statute which provides that a speed greater than the posted speed is prima facie evidence of an unreasonable speed is unconstitutional.
The arresting officer was the only witness, and he testified that about 10:45 a.m. on May 27, 1970, he clocked the defendant, by radar, on Ocean Avenue in the city of New London at a speed of sixty miles an hour. Ocean Avenue is a two-lane public highway in a residential district and is posted for thirty miles an hour. The defendant, through his attorney, conceded these facts.
*709The defendant’s main thrust is that the statute shifts the burden of proof and thus violates his constitutional rights. We do not feel this is so in light of State v. Gordon, 144 Conn. 399, 402; State v. Sivin, 4 Conn. Cir. Ct. 93, 99; and State v. DeBiaso, 6 Conn. Cir. Ct. 297, 302.
There is no error.
In this opinion Kinmonth, Jacobs and Lacey, Js., participated.